                 Case 19-12115-abl           Doc 37      Entered 09/12/19 14:59:38            Page 1 of 3



 1 KATHLEEN A. LEAVITT
                                                                                  E-FILED
   CHAPTER 13 BANKRUPTCY TRUSTEE
 2 711 S 4th Street, Suite 101
   Las Vegas, NV 89101
 3 kal13mail@las13.com
   Tel: (702) 853-0700
 4 Fax: (702) 853-0713

 5
                                         UNITED STATES BANKRUPTCY COURT
 6                                              DISTRICT OF NEVADA


 7 IN RE:                                                        CASE NO: BKS-19-12115-ABL
   JOHNNY TARVER
 8                                                               CHAPTER 13
                                       Debtor(s)
                                                                 Hearing Date:    October 10, 2019
 9
                                                                 Hearing Time:    1:30 pm
10 CHRISTOPHER P BURKE ESQ
   Attorney for the Debtor
11
                        AMENDED TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN
12                    #1 COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL

13
         Comes now KATHLEEN A. LEAVITT, Chapter 13 Bankruptcy Trustee, in the above captioned
14
     bankruptcy case and hereby alleges as follows:
15
                                                         Statement of Facts
16
         The Debtor(s) filed for Chapter 13 relief on 04/05/2019. The Section 341(a) Meeting of Creditors held on
17
     June 25, 2019 at 11:30 am was concluded .
18
                                                              Argument
19
         The Trustee objects to confirmation of the Chapter 13 Plan and recommends that this case be dismissed
20
     pursuant to 11 U.S.C. §1307(c) for one or more of the following reasons:
21

22
                      · Debtor(s) is/are delinquent in plan payments. 11 U.S.C. §1307(c)(1)
                     · Debtor failed to file tax returns for 2018. 11 U.S.C. §1308(a) and §1307(e).
23
                     · Plan is not feasible as required by 11 U.S.C. §1322 based on: JPMorgan Chase, IRS; BSI
24                   Financial; US Bank.
                 Case 19-12115-abl            Doc 37      Entered 09/12/19 14:59:38           Page 2 of 3



 1                    · Debtor(s) owe(s) pre-petition arrears on an obligation to a Conduit Creditor. Debtor(s) Plan
                      does not comply with Local Bankruptcy Rule 3015(h) which requires Debtor(s) to make all
 2                    ongoing post-petition payments through the Chapter 13 Plan as Conduit Payments for the
                      following property: 1920 Ashburn and 1255 Kenwood (CA property)
 3
         Debtor(s) failed to cooperate with the Trustee as necessary to enable the Trustee to perform her duties
 4
     pursuant to 11 U.S.C. §521(a)(3), §704 and/or §1302. This failure to cooperate has caused unreasonable
 5
     delay that is prejudicial to creditors under 11 U.S.C. §1307(c)(1) as the Debtor(s) did not provide the
 6

     following documents and/or amendments:
 7

 8                    · Amendment to Plan: section 2.4: list asset for liquidation value. .
                      · Amendment to Schedule A/B Real and personal Property: line #25: list the Living Trust per
 9                    testimony.
                                                               Conclusion
10
         WHEREFORE, for the foregoing reasons, the Trustee objects to confirmation and recommends that this case
11
     be dismissed pursuant to 11 U.S.C. §1307(c).
12
     Dated: 9/12/19                                                /s/ Kathleen A. Leavitt
13                                                                 Kathleen A. Leavitt
                                                                   Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24
                  Case 19-12115-abl              Doc 37       Entered 09/12/19 14:59:38               Page 3 of 3



 1
   KATHLEEN A. LEAVITT
   CHAPTER 13 STANDING TRUSTEE
 2
   711 S 4Th Street
   Suite 101
 3
   Las Vegas, NV 89101
 4
                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF NEVADA
 5

     IN RE:                                                              CASE NO: BKS-19-12115-ABL
 6
                                                                         Chapter 13
 7 JOHNNY TARVER

 8

 9                               Debtor (s)

10                                              CERTIFICATE OF SERVICE

11       1. On September 12, 2019, I served the following document(s):

12 AMENDED TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN #1
   COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL
13
         2. I served the above-named documents(s) by the following means to the persons
14
     as listed below:
15
         United States mail, postage fully prepaid
16
     JOHNNY TARVER                            CHRISTOPHER P BURKE ESQ
17   1920 ASBURN DR                           218 S MARYLAND PKWY
     NORTH LAS VEGAS, NV 89032                LAS VEGAS, NV 89101

18

19 I declare under penalty of perjury that the foregoing is true and correct.

20
     Signed on: 9/12/19                                                 /s/ Esther Carr
                                                                        Employee of
21                                                                      Kathleen A. Leavitt
                                                                        Chapter 13 Standing Trustee
22

23

24
